Title: To Thomas Jefferson from James Fenner, 23 September 1808
From: Fenner, James
To: Jefferson, Thomas


                  
                     Sir— 
                     Providence Sep. 23rd. 1808.
                  
                  Mr. Hampton Snow, of the House of Bowen & Snow, Merchants, of this Town, wishing to present himself personally to your Excellency, on business, has requested from me a letter of introduction. I therefore take the liberty of making him known to you as a Young Gentleman of respectable standing— 
                  I have the honour to be With respect & esteem Yr. Obt. Servt
                  
                     J. Fenner.
                  
               